                Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 1 of 8 PAGEID #: 13
                      Case 4:19-mj-72087-MAG Document 8 Filed 01/08/20 Page 1 of 1

                                                                                                              FILED

                    1/niT®ostat^                            states district court                              JAM u- 2020
           1
                                 „     ttfit. II                                                               SUSAN Y.SOCNG
           2
                      2020 JAN -8 Al l11 • I^IjorthERN DISTRICT OF CALIFORNIA                                                          nw
                                                                                                                     OAKLAND

           3

                   USA,                                                  Case.Nn.4; 19-mi-72087-MAG-1 (DMR)
           4
                                  Plaintiff,
           5
                                                                         Charging District's CaseNo.
           6                                                             2:19-cr-211
                   DANIEL LEE RIPPY,
           7
                                     Defendant.
           8

            9                                  COMMITMENT TO ANOTHER DISTRICT

           10             The defendant has been ordered to appear inthe Southern District ofOhio, Columbus.
           11     The defendant may need an interpreter for this language: No Interpreter needed.
           12             The defendant:           ( ) will retain an attorney.

o <2       13                                      (X) isrequesting court-appointed counsel.
           14             The defendant remains in custody afterthe initialappearance.
(/]   o

Q     tS   15
w "C
« S
^ 5        16             IT IS ORDERED; The United States Marshal must transport the defendant, together with
      p
•s g       17      acopy ofthis order, to the charging district and deliver the defendant to the United States Marshal
'c '%
           IS      for that district, or to another officer authorized to receive the defendant. 1he Marshal or officer
           19      ofthe charging district should immediately notify the United States Attorney and the Clerk ofthe
           20      Clerk for that district ofthe defendant's arrival so that further proceedings may be promptly
           21      scheduled. The Clerk ofthis district must promptly transmit the papers and any bail to the
           22      chargingdistrict.

           23      Dated: \^
            24                                                                JA M. RYU
                                                                                  States Magistrate Judge
            25

            26
                                                                                                          EOF DOCUMENT
            27
                    Cc: Copy to parties via ECF; U.S. Marshal; Prctrial Services
                                                                                        District Court for the Northern District ofCalifornia.
            28
                                                                                        D^Faed:.                    - 8 2020
                                                                                        SU$^Y^i
                                                                                        By^                                         ^Depu^Clerk
                   Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 2 of 8 PAGEID #: 14
                    Case 4:19-mj-72087-MAG Document 7 *SEALED* Filed 01/08/20 Page 1 of 1
                                    UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA
                   DECLARATION IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER COURT SERVICES UNDER THE CRIMINAL JUSTICE Aa

            WARNING: AFALSE OR DISHONESTANSWER TO ANY QUESTION MAYBE PUNISHABLE BYFINE OR IMPRISONMENT, OR BOTH.
    IN UNITEDSTATES: Q^GISTRATE •DISTRICT                   • APPEALSCOURT DOTHER (SPECIFY)
    USAv.^            Lpt. I?, pp.I                                   DOCKET NO:
    NAME OF PERSON REPRESENTED:             '
    JJiJEFENDANT          • MATERIAL witness JpAPPELLANT            • GRAND JURY WITNESS         • HABEAS PETITIONER GOTHER
    AREYOUCURRENTLY EMPLOYED?
    • YES EMPLOYER NAME/ADDRESS:
    iai3b     MONTHAEAR of last employment:         McDon/tf/Zc
    MARITAL STATUS:           ID^GLE               • MARRIED                  • SEPARATED/DIVORCED                • WIDOWED
    IF MARRIED, IS SPOUSE EMPLOYED?       • NO • YES
                                                                    INCOME/ASSETS
    a. MONTHLY INCOME
    SOURCE                                        YOU                                     SPOUSE                                TOTAL
    Salary/wages
    Penslon(s)
                                                                                                                                  Mtl Qg 2020
                                                                                                                                i>>i'aiiiiL.
    Social Security                                                                                                                Us";,/oiLV^-vi
    Alimony
    Other (specify)                       jj,
    b.OTHER INCOME - Income Received In The Past 12Months From Self-Employment, ABusiness, Commissions, Rentals, Annuities, OrOther Sources
    AMOUNT RECEIVED              SOURCE
i


    c.ASSETS: Cash • Real Estate (provide address) • Motor Vehicles • Investment Accounts • Trusts • Any Other Personal Property ofValue
    DESCRIPTION                                                          VALUE




                                                         FINANCIAL OBUGATIONS/LIABIUTIES
a. DEPENDENTS - Ust Names,Ages, And Relationships OfAll PersonsYou Actually Support;
             MpnA/


b. MONTHLY EXPENSES & DEBTS
Rent/Mortgage Payment                                            Credit or Charge Cards (Ust)          Account Balance     MIn. Monthly Payment
Utilities                             I
Insurance
Transportation Costs
Food
Alimony/Child Support
Other (specify)

I DECLARE UNDER PENALTY OF PERJURY THAT THE INFORMATION PROVIDED INTHIS DECLARATION ISTRUE ANDCORRECT.


Signature of Defendant or Other Krson Represented
                                                                                          yg/j^
                                                                                       Date
                Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 3 of 8 PAGEID #: 15


                                                                   U.S. (jOVERNMENT PRINTINO OFFICE: Jai8-67M0S



                                                                                                                 DATE                                    CASE NUMBER

         UNITED STATES DISTRICT COURT                     ORDER SETTINO CONDITIONS OF                                Dec 30,2019                    19-mj-72087 MAG
        NORTHERN DISTRICT OF CALIFORNIA
 NAME OF DEFENDANT                                                       ADDRESS                                                                      TELEPHONE NUMBER

DANIEL LEE RIPPY                                                        111 Taylor Street, San Francisco                                             925-525-4465
NAME OF0SURETY • CO-SIGNER •CUSTODIAN                                    ADDRESS                                                                      TELEPHONE NUMBER

                                                                        FILED
NAME OFUSURETY • CO-SIGNER UCUSTODIAN                                    ADDRESS                                                                      TELEPHONE NUMBER

                                                                         DEC 3 0 2019
AMOUNT OF BONO            EIunsecureo              •oEPOSIT RECEIVECSI                                               time/date of next appearance           COURTROOMTJUtXie

QPERSONAL                 •secured by               FROM:           CLER :, U.S. DISTRICT COURT
                                                                                                                                            10:30 am               •MR
RECOGNIZANCE                                                     NORTHEF NDISTRICT OF CALIFORNIA
s                          $ ^30                                             TO BE POSTED BY:



                                                     CONDITIONS OF RELEASE AND APPEARANCE
Defendant is subject to eacli condition checked:
1^ Defendant must appear at all proceedings as ordered bytheCourt andmust surrender for senrice ofany sentence Imposed.
1^ Defendant must notcommit anyfederal, state,orlocal crime.
@ Defendant must notharass, threaten. Intimidate, Injure, tamper with, orretaliate against anywitness, victim, Informant, juror, orofficer oftheCourt, orobstruct any
    criminalinvestigation. See 18 U.S.C. § 1503,1510,1512, and 1513, on reverse side.
@ Defendant must submit tosupervision byPretrlal Services andmust report Immediately upon release andiherealler as directed toPretrlal Senrlces.
n Defendant must surrender allpassports and othertravel documents to Pretrial Senrlces by                         and mustnotapply forolherpassports or travel documents.
    Defendant must not possess any firearm, destructive device, or other dangerous weapon.
D Defendant must notusealcohol toexcess and must not useor possess any narcotic orother controlled substance without a legal prescription.
    Defendant must maintaincurrent employment, or if unemployed must seek and maintain verifiable employment, or must commence an educational program
    subject to approval by Pretrial Senrices.
Q Defendant must Submit todnigand/or alcohol testing as directed byPrebial Seniices.
    Defendant must participate in substance abuse treatment, on an outpatient or residential basis, as direcled by Pretrial Services.
SDefendantmust participate inmental health treatment as directed byPretrial Services.
Q Defendant musthaveno contact, directly or indirectly, with any co-defendant outsideofthe presenceofcounsel.
Q Defendant must not change residence ortelephone number withoul prior epprovel ofPretrial Services.
D Defendant must remain In thecustody ofcustodian                                               at                                                                           . The
    custodian must supervise defendant and report any violation of a release condition to Pretrial Services. A custodian who fails do so may be prosecuted for contempt.
H Defendant must reside In ahalfway house at /// Trxy                  rf C•'>                         and must comply with all conditions of Uiat facility.
Qfiefendant must comply with thefollowing location restrictions:
    0 [/^ Defendant must not travel outside of: QiheNorthem District of California (see map on raverse slde),0other ST> CJ Vvi u                                                 .
    O [8]Defendant mustobserve a curfew and remain at his/her residence everydayfrom _______ to                                         , exceptas directed byPretrlal Services.
 EI(C|Defendam must remain at his/her residence at all times except forQemployment:Qeducation;0rellglous senrlces{3nte<"CQ'- aubstance abuse, ormental
   health treatment;0attomeyvlslts0courtappearances;|SIcourt-approved obllgations;Qor other activities approved inadvance byQ'^fbtrlal Senrices,Q theCourt.
Q Defendant must submit tolocation monitoringQ byGPSO byRFO as directed byPretrlal Senrices to ensure compliance with:
    Dad court-ordered location restrictions.
    Qlhe following court-ordered location restrictions:                                                      .
Qlhe following conditions also apply:




    Defendant must contribute to Ihe cost of senrlces provided by Prelrial Services as directed by Pretrlal Services.
                 CONSEQUENCES OF DEFENDANT'S FAILURE TO OBEY CONDITIONS OF RELEASE AND APPEARANCE
    Ifdefendant does not obey these conditions of release and appearance, payment of the fullamount of this bond will be due, and all cash or property posted to secure it
    will be forfeited. Judgment may be entered and executed agdnst defendant and all suretiesor co-signersjointly and severally. An arrest warrant fordefendantshall
    Issue Immediately, and defendant may be detained without bail for the rest of the proceedings. Defendant will be subject to consecutive sentences and fines for failure
    to appear and/or for committing an offense witlle on release. See IB U.S.C. §§3146 and 3147, on reverse side.
    We, the undersigned, have read and understand the terms of this bond and acknowledge that we are bound by It untilduly exonerated.



^li^TURE OFSURETY/CO^GNERfi^ufiTdi^                                                      SIGNATURE OF SURETY/CO^NER/C(^T<AlA|T
                                                                                         SIGNATURE OF MAGISTRATE JUDGE                                           DATE
THIS ORDERAUTHORIZES U.S. MARSHAL TO RELEASEDEFENDANT FROMCUSTODY
                                                                                                                 U      -                                      Dec 30. 2019



                                                                                                                                                                        Cn.irt
         Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 4 of 8 PAGEID #: 16




 1   DAVID L. ANDERSON (CABN 149604)                                               Fes i
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)                                                  DEC 30 2019
 3   Chief, Criminal Division                                                            i.
                                                                             CLERK, U.S. DISTRICT COURT
                                                                            NORTH DISTRICT OF CALIFORNIA
 4   THOMAS STOUT (CABN 241348)                                                   OAKLAND OFFICE
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone; (510) 637-3717
 7           FAX: (510) 637-3724
             Thomas.Stout@usdoj.gov
 8

 9   Attorneys for United States of America

10                                      UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                            CASE NO.      4-1 9-720 8 7
14           Plaintiff,                                   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                          DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                                RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                          RULES OF CRIMINAL PROCEDURE
16   DANIEL LEE RIPPY,

17           Defendant.

18

19

20           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure

21   that on December 29,2019, the above-named defendant was arrested pursuant to an arrest warrant (copy

22   attached) issued upon an

23           •       Indictment

24           •       Information

25           •       Criminal Complaint

26           o       Other (describe)
                                                                                                  Docurriel^No.
27   pending in the Southern District of Ohio, Case Number: CR 2:19-cr-211.                           Dj.'.lncl Cdufl
                                                                                                 Cnniipji Ciuc

28           In that case (copy of indictment attached), the defendant is charged with violations of Title 18,


     RULE 5                                                                                   V. 7/10/2018
         Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 5 of 8 PAGEID #: 17



 1   United States Code, Section 875(c), threat in interstate communications.
 2          The maximum penalties are as follows:

 3   18 U.S.C. § 875(c) - up to 5 years imprisonment, up to $250,000 fine, up to 3 years supervised release,
 4   and $100 special assessment.

 5

 6                                                              Respectfully Submitted,

 7                                                              DAVID L. ANDERSON
                                                                UNimrSTATES ATTORNEY
 8

 9   Date: Df/:a^lofy 1^/ '^-01 ^
                                                                THOMAS STOUT ^
10                                                              Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     RULE 5                                                                               V. 7/10/2018
               Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 6 of 8 PAGEID #: 18

            Case: 2:19-cr-00211-ALM *SEALED* Doc #: 6 Filed: 09/30/19 Page: 1 of 2 PAGEID #: 7
AO 442 (Rev. 11/11) AncstWanam



                                        United States District Court
                                                            for the

                                         Southern          District of             Ohio

                     United States of America
                               V.
                                                                      Case No.        2-19-cr-211

                         Daniel Lee Ripp
                         2011 Locust St
                      Livermor^ CA 94551
                            Defendant

                                                    ARREST WARRANT

To:      Any authorized law enforcement officer

        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(nameofpenantobearrestedt          Daniel Lee RIppy                                                                ,
who is accusedofan offense or violation based on the foilowing document fiied with the court

X Indictment        • Superseding Indictment   O Information      • Superseding Information • Compiaint
• Probation Violation Petition   • Supervised Release Violation Petition  • Violation Notice • Order ofthe Court
This offense is briefly described as follows:

         INTERSTATE COMMUNICATIONS - THREATS




Date:        Sep30.2019                                                              Spenc^D. Harris
                                                                                    Issuing officer's signature

City and state:        Columbus, OH                                                  Spencer D. Harris
                                                                                      Printed name and title


                                                           Return

         This warrant was received on (date)                     , and the person was arrested on (date)
at (cityand state)                                     •




Date:
                                                                                   Arresting ojjtcer s signature



                                                                                      Primed name and title



  1442 (Rev. Il/ll) AinitWafTam(PBBe3>
  Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 7 of 8 PAGEID #: 19

Case: 2:19-cr-00211-ALM                    fpoc #: 3 Filed: 09/26/19 Page: 1 of 1 PAGEID #: 3

                                                                            • •: !-•••
                                                                           A:^'ri v! iW*
                                                                       Fsii^nrr              ^
                              UNTTED STATES DISTRICT CODRT
                               SOmBERNDlSTRICTOFOmO 7,1)0CFP 26
                                      EASTERN DIVISION

 UNTIED STATES OF AMraiCA,
                                                       CASEN
                 Plalnlifl;                                     ^JudgeMarMayi
                                                       JUDGE
        vs.
                                                       INDICTMENT
 DANIEL LEE RlPPy
                                                       18U.S.C§87S(c)
                 IMbidattt



THE GRAND JURY CBARGES:

                                            count1
                              (Threat in Interstate Commnnlcatiotts)

       Oa or sbout November 24, 2018 b be Soubem Districtof OUo, and elsewlwie, be

deftadan^ DANIEL LEE RIPPy, knowing and vriDfiillytransmitted b btentate commooe an

dectromc communication from be State ofCalifimiiatoIliet^rio StateUnivetri^bCoInmbus,
                                                                                           was sent




Coltmbo^Ohi(^ to wit: be defendant stated that"your sdwolis going to getshotthefiidc iQ) and
Pm serionslygoingto hurt be studenlsand all be playersfiom be feoCball I

      lnvlolatbnofl8UAC§ 875(c).

                                             A TRUE BILL


                                             s/Porepeison
                                             FOREPERSON
BENIABON C GLASSMAN
UNTIEDSTATES ATTORNEY'
                  Afj)/Wak;tr
                  [GBr,CI|08«l!^
              KracBT,
              ited States Arionuy
     Case: 2:19-cr-00211-ALM Doc #: 10 Filed: 01/22/20 Page: 8 of 8 PAGEID #: 20
                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                 1301 Clay Street, Suite No. 400 South
                                         Oakland, CA 94612

                                           www.cand.uscourts.gov

Susan Y. Soong                                                                     General Court Number
Clerk of Court                                                                            510-637-3530


                                             January 8,2020
Office of the Clerk
Joseph P. Kinneary U.S. Courthouse
Room 121
85 Marconi Boulevard
Columbus, Ohio 43215

Case Name:              USA v. Daniel Lee Rippy
Case Number;            CAND: 4:19-mj-72087-MAG-l              OHSD # 2:19-cr-00211-ALM-l
Charges:                18:875(c): Threat in Interstate Communications

Dear Clerk:
       The above charges originated in yourdistrict and the defendant has appeared before U.S.
Magistrate Judge Kandis A. Westmore. Thefollowing action has been taken:
       0      TheU.S. Marshal hasbeen ordered to remove this defendant to your district
                 forthwith.
        0        The defendant has a courtappearance in your courton or before:
Enclosed are the following documents:
        (X)      Original Rule 5 affidavit
        (X)      OrderSettingConditions of Release and Appearance
        (X)      CJA 23 Financial Affidavit
         (X)     Certified copy of Order Requiring Defendant to Appear in the District Where
                 Charges are Pending and Transferring Bail
                 Please access the electronic case file for additional pleadings you may need.
                 See the attached instructions for details.
         Please acknowledge receipt ofthe documents on the attached copy ofthis letter and
return in the envelope provided.
                                                      Susan Y. Soong, Clerk

                                                      Bv:
                                                            Jessie Mosley,
                                                      Case Systems Administrator
Receipt of the above-described documents isacknowledged
Date:                                 _i
                                                      CLERK, U.S. DISTRICT COURT

                                                      By:
                                                            Deputy Clerk
